     Case 7:20-cv-00041 Document 132 Filed on 01/21/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-041
                                       §
 0.499 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; AND IRMA GARZA,       §
 ET AL.,                               §
                                       §
                    Defendants.        §
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, Chanmealea

Thou, on behalf of the United States of America, appears as co-counsel for the United States of

America in this lawsuit, in addition to N. Joseph Unruh, the current attorney of record in this case.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                              By:      s/ Chanmealea Thou
                                                       CHANMEALEA THOU
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3596627
                                                       California Bar No. 326469
                                                       11204 McPherson Road, Suite 100A
                                                       Laredo, Texas 78045
                                                       Telephone: (956) 721-4977
                                                       Facsimile: (956) 992-9425
                                                       E-mail: Chanmealea.Thou2@usdoj.gov




                                              Page 1 of 2
                                         Notice of Appearance
     Case 7:20-cv-00041 Document 132 Filed on 01/21/21 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Chanmealea Thou, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on this 21st day of January 2021, a copy of the foregoing was served on all

parties via regular mail in accordance with the Federal Rules of Civil Procedure.




                                                 By: s/ Chanmealea Thou
                                                    CHANMEALEA THOU
                                                    Assistant United States Attorney




                                            Page 2 of 2
                                       Notice of Appearance
